Citation Nr: 0109630	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had more than 10 years of active military 
service, being discharged therefrom in March 1988. 

This appeal arises out of a May 1997 rating action.  The 
steps necessary to perfect this appeal were accomplished in 
March 1998.  This case was previously before the Board of 
Veterans' Appeals (Board) in May 2000, at which time it was 
remanded to have the RO schedule the veteran for a hearing 
before a member of the Board.  That hearing was scheduled to 
take place in July 2000, but the veteran, without 
explanation, failed to report for it.  The case has since 
been returned to the Board in Washington, DC. and as neither 
the veteran or his representative have expressed any desire 
to have any further hearings, it is presumed that the veteran 
now desires the Board to consider his claim based on the 
evidence currently of record.  


REMAND

The veteran's primary contention in this case appears to be 
that he has PTSD that was aggravated by service.  He does not 
appear to contend that he developed PTSD as a result of 
experiences in service, but rather that his PTSD, caused by 
pre-service trauma he experienced in adolescence/childhood, 
became worse in service. 

A review of the veteran's service medical records shows that 
he received psychiatric treatment/counseling on a number of 
occasions between 1980 and 1985.  These records also show 
that various explanations were provided to account for the 
veteran's complaints.  These included marital problems, an 
alcohol use related incident, and stress related to work 
conditions.  The veteran's symptoms included depression and 
anxiety, and in 1983, one examiner considered that the 
veteran may have been exhibiting some type of PTSD, 
apparently thought to be related to an unspecified traumatic 
event that occurred prior to the veteran's enlistment.  When 
examined in connection with his discharge from service in 
1988, however, there were no psychiatric abnormalities noted 
on clinical evaluation.  

Post service medical records show that the earliest the 
veteran was treated for psychiatric problems after service 
was in 1993, for what was characterized as adjustment 
disorder with depressed mood.  Subsequent records, however, 
show various other diagnoses, to include a bipolar disorder 
and PTSD.  Indeed, when examined for VA purposes in February 
1998, the veteran was diagnosed to have PTSD, which was 
considered to have arisen from a pre-service trauma.  

Clearly, the veteran had problems of a psychiatric nature in 
service as evidenced by his counseling and treatment.  
Equally as clear is that he currently has psychiatric 
problems.  These facts raise the obvious question as to 
whether the veteran's in-service and post service problems 
are related.  More particularly, if the veteran has PTSD due 
to pre-service trauma, as indicated on recent VA examination 
and as was suggested by service records, the veteran has 
raised a plausible contention that his PTSD may have been 
aggravated by service.  (In this regard, it would also be 
possible that while the event which caused PTSD occurred 
before service, the disorder itself was first manifested in 
service.  This would also provide a basis for establishing 
service connection for PTSD.)  In any event, under the 
circumstances of this case, another examination of the 
veteran should be conducted to precisely identify his current 
psychiatric disability(ies), and to obtain an opinion 
regarding the relationship, if any, between the veteran's 
current disabilities and service.  This development will also 
give the RO an opportunity to consider the implications that 
the recently enacted Veterans Claims Assistance Act of 2000, 
(VCAA) has on this matter.  

With respect to the VCAA, that is a law which was enacted in 
November 2000 and which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand is necessary for the veteran's claim to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law, as well as for the reasons set out 
above, regarding the scheduling of the veteran for a new 
examination.   

As to any additional obligation the VCAA requires concerning 
the duty to assist and notification procedures, the Board 
observes that to be primarily a function of the RO in the 
first instance.  Nevertheless, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  More particularly, it is 
necessary for the consideration of this issue on appeal that 
all of the veteran's relevant treatment records be obtained 
and associated with the claims file.  In this regard, it is 
unclear if all of the veteran's records from the Columbia 
Area Mental Health Center, and from the G. Werber Bryan 
Psychiatric Hospital have been secured.  Likewise, the record 
does not make clear whether the medical evidence which 
provided the bases for the veteran's award of Social Security 
Administration benefits has been obtained.  Before entering a 
final determination, attempts to obtain this additional 
evidence should be made.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The RO should contact the veteran in writing 
and ask him to identify the places at which he is 
currently receiving treatment for his psychiatric 
disability.  After obtaining any necessary 
authorization, the RO should then attempt to obtain 
and associate with the claims file, copies of the 
records of the treatment the veteran identifies.  
In this regard, the RO should also ensure that it 
has copies of the records of the veteran's past 
relevant treatment, and in particular, the RO 
should attempt to obtain the records regarding the 
veteran from G. Werber Bryan Psychiatric Hospital, 
and the Columbia Area Mental Health Center.  

2.  The RO should contact the Social Security 
Administration and attempt to obtain copies of the 
records upon which that Administration based its 
1998 award of benefits to the veteran.  

3.  Next, the veteran should be scheduled for a 
psychiatric examination.  Prior to examining the 
veteran, the physician conducting it should be 
provided the veteran's claims file for review, and 
a notation that this review took place should be 
included in any report provided.  In this report, 
the examiner should include the veteran's pertinent 
complaints, the examiner's clinical findings, and 
all current diagnoses.  Further, the examiner 
should provided an opinion, based on his or her 
examination and review of all the evidence, as to 
whether it is likely, unlikely, or at least as 
likely as not that psychiatric symptoms noted in 
service are related to any current psychiatric 
disorder.  In this regard, should the examiner 
diagnosis PTSD, he or she should consider (1) 
whether PTSD was present prior to service (and, if 
so, whether it increased in severity during 
service, and if there was an increase in severity 
during service, whether such increase was beyond 
the natural progression of the disease); and (2) 
whether PTSD was first manifest during service, 
regardless of the stressor causing the PTSD.  A 
complete rationale for any opinion offered should 
be set forth in the report provided, together with 
citation to appropriate supporting records.

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

5.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

6.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a psychiatric disability, including 
PTSD.  If that decision remains adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


